            Case 3:13-cv-00257-RCJ-WGC Document 25 Filed 04/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8

 9
     DARREN A. LUNFORD,                             ) Case No.: 3:13-CV-00257-RCJ-WGC
10                                                  )
                                                    )
                           Plaintiff,               )
11
                                                    )
12   vs.                                            ) ORDER
                                                    )
13   GREG COX, et al.,                              )
                                                    )
14                                                  )
                           Defendants.              )
15                                                  )

16

17
     MINUTE ORDER IN CHAMBERS:
18
     [X ]   CASE STATUS INQUIRIES: Before the court is your letter requesting status (ECF
19          No.24). The court will notify you when any action is taken in your case. Due to the large
20          number of civil actions pending before the court, the court is unable to respond in writing
            to individual inquiries regarding the status of your case. As long as you keep the court
21          apprised of your current address, you will receive all court decisions which might affect
            the status of your case. If you have not submitted a document required in your case, the
22
            court will notify you.
23
     [X ]   MOTIONS: A document requesting a court order must be styled as a motion, not a letter.
24          See Federal Rules of Civil Procedure 7. Letters to a judge will be disregarded.
25

26                                                        DEBRA K. KEMPI, CLERK

27                                                        By:        /s/
28                                                                Deputy Clerk
